Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Fraga et al (US 2017/0031650) discloses a method and system for playback of adaptive music corresponding to an athletic activity. A user input is received from a user selecting an existing song for audible playback to the user, the song comprising a plurality of audio layers including at least a first layer, a second layer, and a third layer. Augmented playback of the existing song to the user is initiated by audibly providing the first layer but not the second layer. Physical activity information derived from a sensor corresponding to a real-time physical activity level of a user is received. If the physical activity level of the user is above a first activity level threshold, the augmented playback of the existing song is continued by audibly providing the first layer and the second layer to the user. 
Kashiwagi (US 2012/0254356) discloses a display section 24. The display section 24 may display both the playback device map 240 and the playback device list 243, or may display one of them in accordance with the user's designation. The control section 27 causes the display section 24 to display the playback device map 240 (FIG. 7) or the playback device list 243 (FIG. 8), based on the playback device-position 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims, summarized as providing a user interface including an event list portion configured to present a listing of events and an event playback portion configured to present a playback of events on a location map in accordance with event detection times and a set of event layers for the event playback, each layer of the set of event layers indicating one or more events related to activity alerts generated by sensors based on an event detection; while the event playback is occurring, obtaining a user selection of events via the event list portion of the user interface, the user selection indicating a first subset of events not to be presented in the event playback and a second subset of events to be presented in the event playback; while the event playback is occurring, modifying a set of layers for the event playback based on the user selection such that, first event layers corresponding to the first subset of events are removed from the event playback, and second event layers corresponding to the second subset of events are retrieved from a database and added to the event playback; and causing the second event layers to be overlaid onto the location map based on the modification of the set of layers such that the second subset of events is presented based on detection times associated with the second subset of events. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454